Citation Nr: 9904818	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-07 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bronchial asthma, 
chronic obstructive pulmonary disease, leishmaniasis, 
tuberculosis, residuals of exposure to depleted uranium, 
residuals of anthrax inoculation, flu symptoms, hair loss, 
blackouts and a nervous condition, to include, in pertinent 
part, as a result of an undiagnosed illness. 

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975 and October 1990 to June 1991.  He was a Member of the 
Reserves in intervening years, but that training is not 
herein pertinent.  He was in Southwest Asia from November 
1990 to May 1991.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Jackson, Mississippi, Regional Office (hereinafter RO).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

3.  It is not shown by competent evidence that the veteran 
has a current chronic disability associated with bronchial 
asthma, chronic obstructive pulmonary disease, leishmaniasis, 
tuberculosis, residuals of exposure to depleted uranium, 
residuals of anthrax inoculation, flu symptoms, hair loss, 
blackouts or a nervous condition that can be attributed to 
service.  

4.  Hearing acuity is at level I in the right ear and at 
level III in the left ear.

5. There are no extraordinary factors associated with the 
service-connected bilateral hearing loss so as to warrant 
consideration of an extraschedular rating. 


CONCLUSIONS OF LAW

1.  It is not shown that there is current chronic disability 
due to bronchial asthma, chronic obstructive pulmonary 
disease, leishmaniasis, tuberculosis, residuals of exposure 
to depleted uranium, residuals of anthrax inoculation, flu 
symptoms, hair loss, blackouts or a nervous condition that 
was incurred in service, nor can such disability be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.317 (1998).

2.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.85, 
Table VI and Table VII, DC 6100 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

As to one additional preliminary matter, the appellant' 
representative has requested that the Board obtain a General 
Counsel's opinion on the validity of the provisions of 
38 C.F.R. § 3.117.  The Board respectfully declines.  

The Board has discretionary authority to obtain a General 
Counsel opinion where a pertinent legal question is raised.  
In this case, it is alleged that the regulation does not 
implement the statute.  It is noted first, that the 
regulation was published in the Federal Register and was 
subject to review and comment.  See e.g., 60 Fed. Reg. 6660-
6666 (Feb. 3, 1995) (concerning final rulemaking).  Moreover, 
in general, questions as to the lawfulness of regulations are 
matters to be addressed by a Court.  See e.g., Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom., Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. 
Gardner, 115 S. Ct. 552 (1994).  The Board is unaware of any 
authority that the General Counsel would have to 
"invalidate" a lawfully promulgated Departmental 
regulation.  As such, there is no basis to ask for an opinion 
of the General Counsel in this case.  See generally Chapter 
14, Title 38, United States Code.

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (1998). 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws in the United States. 38 C.F.R. § 3.317(a)(2-5) 
(1998).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1998).

Service connection may be presumed for tuberculosis where the 
disorder is manifested to a compensable degree within 3 years 
following separation from qualifying service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With the above legal criteria in mind, the relevant evidence 
and contentions will be briefly summarized.  The service 
medical records from the veteran's first period of active 
duty from August 1973 to August 1975 reflect isolated 
instances of treatment for muscle aches, an upper respiratory 
infection, headaches, and a mandibular prognathism.  The 
separation examination conducted upon the termination of the 
veteran's first period of active duty was negative for any 
disabilities.  Clinical reports of record from the period 
between the veteran's first and second periods of active 
duty, including apparent periods of reserve duty, show 
treatment for several disabilities, to include chest pain, 
back and foot pain, rashes, pain and swelling in the calf of 
the right leg, flu symptoms, a twisted/strained right knee, 
gastric distress, right inguinal strain, exhaustion and 
headaches, neck, and back pain following an automobile 
accident.  

The service medical records from the veteran's second period 
of active duty from October 1990 to June 1991, which included 
duty in the Southwest Asia Theater of operations during the 
Persian Gulf War, reflect exposure to hazardous noise and 
hearing loss.  Also demonstrated by these records was 
treatment for inguinal pain and a left groin muscle strain.  
The separation examination conducted in April 1991 was 
negative except for hearing loss, and medical history 
completed at that time was negative except for pain in upper 
right arm and shoulder described by the veteran.  A 
"Southwest Asia Demobilization/Redeployment Medical 
Evaluation conducted in April 1991" was negative except for 
a history provided by the veteran of a skin rash and a "heat 
injury." 

The clinical records following the veteran's separation 
examination from his second period of service included 
private clinical records dated from 1991 to 1994 reflecting 
to treatment for a respiratory disorder variously diagnosed 
as asthma, asthmatic bronchitis, and restrictive lung 
disease.  These clinical records also reflect treatment for, 
among other disabilities, sinusitis, and smoke inhalation 
following an incident in 1993 in which the veteran stated 
that he tried to save someone from a burning building. 

A March 1, 1993, statement from a private physician indicated 
that the veteran's pulmonary function studies were within 
normal limits, and that while chest X-rays showed some 
pleural blunting at the right lateral bases, he did not have 
asthma or any bronchospastic disease.  This physician 
indicated that no medications were necessary at that time.  

VA examinations conducted in 1994 included a negative March 
1994 VA psychiatric examination and a March 1994 dermatologic 
examination "from head to foot" which was negative except 
for pruritus.  A December 1994 VA general medical examination 
resulting in diagnoses that included generalized pruritus of 
unknown etiology, asthma with mild obstructive ventilatory 
impairment, and arthralgia of the right knee of unknown 
etiology.  X-rays of the chest and right knee conducted in 
December 1994 were negative, and January 1994 pulmonary 
function testing was said to have demonstrated mild 
obstructive ventilatory impairment.  A VA neurologic 
examination conducted in July 1994 was negative.  VA 
outpatient treatment records dated from 1994 to 1997 reflect 
treatment for asthma, bronchitis and chronic obstructive 
pulmonary disease, and private clinical records dated in 
March 1996 reflected treatment for an asthma exacerbation 
secondary to pneumonia.  VA chest X-rays conducted in 1996 
and 1997 were essentially negative.  September 1997 sinus and 
right knee X-rays were negative, as was an electrocardiogram 
conducted at that time.  August 1997 VA skin and neurological 
examinations were essentially negative.  It was indicated in 
the impression following the August 1997 VA neurological 
examination that the veteran was experiencing dizziness 
related to his respiratory problems and mild muscle 
contraction type headaches.  

An August 1997 VA joints examination indicated that X-rays of 
the right knee had revealed irregularities and osteophyte 
formation, and the diagnosis following this examination was 
anterior cruciate insufficiency of the right knee. (Service 
connection for this disability was granted by a January 1998 
rating decision.)  The veteran was afforded a VA general 
medical examination in September 1997, which included a 
diagnosis of asthma and a determination that this condition 
included  wheezing, flu like symptoms, nightsweats and 
shortness of breath.  A September 1997 VA psychiatric 
examination was negative. 

Additional recent evidence includes a November 1997 statement 
from a private physician who indicated the veteran had been 
suffering from recurrent episodes of asthmatic bronchitis 
with severe bronchospasm following his return from duty in 
the Persian Gulf War.  This physician indicated that the 
veteran did not experience such disability prior to his 
service in the Gulf.  He also stated that it appeared that 
every time the veteran develops the "least" infection, he 
develops severe bronchospasm which necessitates the use of 
oral steroids.  Also of record is a statement from a sergeant 
received in January 1998 who reported that he had known the 
veteran personally since 1978.  The sergeant indicated in 
this statement that he was not aware of the veteran 
experiencing any health problems prior to his service in the 
Gulf, and that he first became aware of the veteran having a 
health problem when he tested positive for tuberculosis upon 
his return from duty in the Gulf. 

Following an exercise induced incident associated with the 
veteran's duties as a police officer, the veteran was 
admitted to a private hospital in March 1998 for treatment 
for an acute bronchial asthmatic attack and syncope secondary 
to severe bronchospasm.  A statement from a private physicain 
dated in April 1998 described the condition which 
necessitated the March 1998 hospitalization as 
"[s]ubconjunctival hemorrhage secondary to likely Valsalva 
or post resuscitation."  This physician also indicated the 
veteran also had primary open angle glaucoma.  Another 
statement in April 1998 from a private physician indicated 
that the veteran's difficulty with asthma had been 
progressively worsening with a strong element of exercise 
induction. 

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that entitlement to service 
connection for bronchial asthma, chronic obstructive 
pulmonary disease, leishmaniasis, tuberculosis, residuals of 
exposure to depleted uranium, residuals of anthrax 
inoculation, flu symptoms, hair loss, blackouts and a nervous 
condition is not warranted on a "direct" or "presumptive" 
basis.  Considering first the "presumptive" provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the post-service 
evidence contains no objective findings of "chronic" 
disability associated with leishmaniasis, tuberculosis, 
residuals of exposure to depleted uranium, residuals of 
anthrax inoculation, flu symptoms, hair loss, blackouts or a 
nervous condition so as to warrant a 10 percent rating under 
the applicable diagnostic codes contained in the Ratings 
Schedule codified in Part 4 of 38 C.F.R. (1998).  In fact 
there does not appear to be any current disability associated 
with many these conditions, and the Board notes that a grant 
of service connection, whether on a "direct" or 
"presumptive" basis, requires evidence of current 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
The objective "negative" clinical evidence is in the 
judgment of the Board to be of greater probative value than 
the unsupported subjective "positive" evidence represented 
by the veteran's testimony with respect to these claimed 
"disabilities" presented at his January 1996 hearing.  In 
addition, while current disability associated with bronchial 
asthma/chronic obstructive pulmonary disease is apparently 
currently demonstrated, and pruritus has been shown upon 
recent VA examination, "presumptive" service connection 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for such 
disability would not be warranted due to the fact that the 
disability is attributed to a "known clinical diagnosis."  
Thus, to the exeunt that flu-like symptoms were attributed to 
asthma following the September 1997 VA examination, service 
connection could not be awarded under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for any such 
symptomatology shown, even were it sufficient to warrant a 10 
percent rating under the Ratings Schedule.

Furthermore, it is noted that as tuberculosis is not 
clinically established, the 3 year presumption as set forth 
in 38 C.F.R. §§ 3.307, 3.309 does not provide a basis for 
allowing the claim as to that issue.  It is noted that a 
positive tuberculin test, without more, does not clinically 
demonstrate the presence of tuberculosis.

The Board also finds that the probative weight of the 
"negative" evidence outweighs the "positive" evidence with 
regard to entitlement to service connection for bronchial 
asthma, chronic obstructive pulmonary disease, leishmaniasis, 
tuberculosis, residuals of exposure to depleted uranium, 
residuals of anthrax inoculation, flu symptoms, hair loss, 
blackouts or a nervous condition on a "direct" basis.  A 
determination of service connection requires a finding of the 
existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet.App. 384, 388 
(1995), Caluza v. Brown, 7 Vet.App. 498, 506 (1995); 
Watson v. Brown, 4 Vet.App. 309, 314 (1993).  The only 
"positive" evidence concerning "direct" service connection 
is represented by the written contentions of record submitted 
by the veteran and a sergeant who reported that he knew the 
veteran, and the veteran's testimony presented at his January 
1996 hearing asserting a nexus between the disabilities at 
issue and his service in the Persian Gulf War.  However, 
absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  In this case, there 
is no "independent supporting clinical evidence" showing 
that the veteran has a current disability associated with 
bronchial asthma, chronic obstructive pulmonary disease, 
leishmaniasis, tuberculosis, residuals of exposure to 
depleted uranium, residuals of anthrax inoculation, flu 
symptoms, hair loss, blackouts or a nervous condition that is 
etiologically related to service. 

As support for the above conclusion, attention is directed to 
the post-service VA and clinical evidence summarized above, 
none of which contains a conclusion by a physician that the 
veteran has a current disability that can be attributed to 
his duties in the Persian Gulf War or his prior period of 
active duty.  In this regard, while the veteran has submitted 
several statements from private physicians, none of these 
statements extend beyond the assertion that the veteran has 
disability following his duty in the Gulf to establishing an 
etiologic nexus to such duty.  The veteran's contentions and 
sworn testimony asserting such a link between the 
disabilities at issue and service have been considered, but 
this "positive" evidence is outweighed by the objective 
"negative" clinical evidence of record, principally the 
lack of any competent medical evidence suggesting a nexus 
between service and a present disability associated with 
bronchial asthma, chronic obstructive pulmonary disease, 
leishmaniasis, tuberculosis, residuals of exposure to 
depleted uranium, residuals of anthrax inoculation, flu 
symptoms, hair loss, blackouts or a nervous disorder.   See 
Edenfield, 8 Vet.App. at 384; Caluza, 7 Vet.App. at 498; 
Watson, 4 Vet.App. at 309; Espiritu, 2 Vet.App. at 492. 

In short, as the Board finds the "negative" evidence to 
outweigh the "positive" evidence of record, the claims for 
entitlement to service connection for bronchial asthma, 
chronic obstructive pulmonary disease, leishmaniasis, 
tuberculosis, residuals of exposure to depleted uranium, 
residuals of anthrax inoculation, flu symptoms, hair loss, 
blackouts and a nervous disorder are denied.  Gilbert, 1 Vet. 
App. at 49.  


II.  Entitlement to an Increased Rating 
for Bilateral Hearing Loss

Disability ratings for hearing loss is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110.  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 hertz (cycles 
per second).  The revised Schedule for Rating Disabilities 
allows for such audiometric test results to be translated 
into a numeric designation ranging from level I, for 
essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.

The service medical records from the veteran's second period 
of active duty include an audiometric report reflecting 
bilateral hearing loss due to regular exposure to hazardous 
noise, and as noted in the previous section, it was indicated 
at the time of the separation examination from this period of 
service that the veteran had moderate bilateral high 
frequency hearing loss.  The most recent audiometric testing 
conduced in June 1994 showed pure tone thresholds, of 5, 5, 
30, and 60 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively, for the right ear; and 5, 15, 50, and 60 
decibels at 1000, 2000, 3000 and 4000 hertz, respectively, 
for the left ear.  The average pure tone threshold was 25 
decibels in the right ear with speech recognition in that ear 
at 96 percent; the average pure tone threshold in the left 
ear was 33 decibels with speech recognition in that ear at 76 
percent.  These findings correlate with Level I hearing in 
the right ear and level III hearing in the left ear under the 
provisions of 38 C.F.R. § 4.85.  The diagnosis following the 
June 1994 VA examination was mild to moderate high frequency 
sensorineural haring loss in the right ear and moderate high 
frequency sensorineural hearing loss in the left ear.  

The Board has considered the "positive" evidence 
represented by the contentions and testimony of the veteran 
asserting a greater disability associated with hearing loss 
than is reflected by the rating currently assigned, as well 
the diagnosis of "moderate" sensorineural hearing loss in 
the left ear following the most recent VA audiometric 
examination.   However, the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  Under 38 C.F.R. § 4.85, DC 
6100, a noncompensable evaluation is assigned where hearing 
is at Level I one ear and Level III in the worse ear, as was 
shown on the most recent VA audiometric examination.  Thus, 
as there is no evidence suggesting that entitlement to a 
higher rating is warranted on an "extraschedular" basis 
under the provisions of 38 C.F.R. § 3.321(b)(1), and the 
provisions of the Ratings Schedule are controlling as to this 
issue, the Board must deny the claim for a compensable rating 
for bilateral hearing loss.  


ORDER

Entitlement to service connection for bronchial asthma, 
chronic obstructive pulmonary disease, leishmaniasis, 
tuberculosis, residuals of exposure to depleted uranium, 
residuals of anthrax inoculation, flu symptoms, hair loss, 
blackouts and a nervous disorder is denied.  

Entitlement to a compensable rating for bilateral hearing 
loss is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 12 -


